Dismissed and Memorandum Opinion filed October 7, 2004








Dismissed and Memorandum Opinion filed October 7,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00923-CR
____________
 
KEIDRICK DEMARCUS FIZER, Appellant
 
V.
 

THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District Court
Harris
County, Texas
Trial Court Cause No. 949,894

 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated robbery and sentenced on August 6, 2003, to nine years= imprisonment in the Texas Department
of Criminal Justice, Institutional Division. 
A timely motion for new trial was filed. 
Appellant=s notice of appeal was not filed until August 25, 2004.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  When a timely motion for new trial is filed,
the notice of appeal must be filed within ninety days after sentence is
imposed.  Id. at 26.2(a)(2).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. Id.
Appellant=s notice of appeal was not filed within ninety days of the
imposition of sentence.  Accordingly,
this court is with jurisdiction and the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 7, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).